

















AGREEMENT




OF A




ACQUISITION AGREEMENT







Between







INFORMATION ARCHITECTS CORPORATION







And







CLEARCAST COMMUNICATIONS, INC




























Dated May 23, 2006



















AGREEMENT







THIS AGREEMENT (hereinafter referred to as this "Agreement") is entered into as
of this 23rd day of May, 2006 by and between INFORMATION ARCHITECTS CORPORATION
(IACH as to this agreement) a North Carolina Corporation (hereinafter referred
to as “IACH”) and CLEARCAST COMMUNICATIONS, INC, a Nevada Corporation  (CORP as
to this agreement) (hereinafter referred to as "CORP  "), upon the following
premises:




Premises







WHEREAS, INFORMATION ARCHITECTS CORPORATION is a publicly held Corporation
organized under the laws of North Carolina;




            




WHEREAS, Management of the constituent Corporations have determined that it is
in the best interest of the parties that IACH acquire ownership of CORP , as
defined in the attached schedules, in exchange for the issuance of certain
shares of IACH (the "Exchange).







AGREED

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, it is hereby agreed as follows:




ARTICLE I




REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CORP




As an inducement to, and to obtain the reliance of IACH, except as set forth on
the CORP  Schedules (as hereinafter defined), CORP represents and warrants as
follows:




Section 1.01

Organization.  CORP  is a Corporation duly organized, validly existing, and in
good standing under the laws of Arizona and has the Corporate power and is duly
authorized, qualified, franchised, and licensed under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
Corporation in the states or countries in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification, except where failure to be so qualified would not have a material
adverse effect on its business. The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated hereby will not,
violate any provision of CORP’S Corporation documents, or otherwise to authorize
the execution and delivery of this Agreement. CORP has full power, authority,
and legal right and has taken all action required by law and otherwise to
consummate the transactions herein contemplated.










Section 1.01

Title and Related Matters.  CORP has good and marketable title to all of the
assets free and clear of all liens, pledges, charges, or encumbrances. CORP
owns, free and clear of any liens, claims, encumbrances, royalty interests, or
other restrictions or limitations of any nature whatsoever, any and all products
it is currently manufacturing, including the underlying technology and data, and
all procedures, techniques, marketing plans, business plans, methods of
management, or other information utilized in connection with CORP  and CORP  has
not received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
propriety techniques, trademarks, service marks, trade names, or copyrights
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a materially adverse effect on the
business, operations, financial condition, income, or business prospects of CORP
 or any material portion of its properties, assets, or rights.










 Section 1.02

Contracts.  There are no "material" contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which CORP is a party or by
which it or any of its patents, assets, products, technology, or properties are
bound other than those incurred in the ordinary course of business (as used in
this Agreement, a "material" contract, agreement, franchise, license agreement,
debt instrument or commitment is one which (i) will remain in effect for more
than six (6) months after the date of this Agreement or (ii) involves aggregate
obligations of at least twenty five thousand dollars ($25,000);




a)

All contracts, agreements, franchises, license agreements, and other commitments
to which CORP is a party or by which its properties are bound and which are
material to the operations of CORP taken as a whole are valid and enforceable by
CORP   in all respects, except as limited by bankruptcy and insolvency laws and
by other laws affecting the rights of creditors generally;

b)

CORP is not a party to or bound by, and the properties of CORP are not subject
to any contract, agreement, other commitment or instrument; any charter or other
Corporate restriction; or any judgment, order, writ, injunction, decree, or
award which materially and adversely affects, the business operations,
properties, assets, or condition of CORP ; and

c)

CORP is not a party to any agreement, contract, or indenture relating to the
borrowing of money, guaranty of any obligation, other than one on which CORP is
a primary obligor, for the borrowing of money or otherwise, excluding
endorsements made for collection and other guaranties of obligations which, in
the aggregate do not exceed more than one year or providing for payments in
excess of $25,000 in the aggregate; (vi) collective bargaining agreement; or
 agreement with any present or former officer or director of CORP.




Section 1.03

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute an event of default under,
or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which CORP   is a party or to which any of its properties or operations are
subject.




Section 1.04

Governmental Authorizations.  Except as set forth in the CORP  Schedules, CORP
 has all licenses, franchises, permits, and other governmental authorizations
that are legally required to enable it to conduct its business in all material
respects as conducted on the date hereof.  Except for compliance with federal
and state securities and Corporation laws, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by CORP of this Agreement and the consummation by
CORP of the transactions contemplated hereby.




Section 1.05

Valid Obligation.  This Agreement and all agreements and other documents
executed by CORP in connection herewith constitute the valid and binding
obligation of CORP, enforceable in accordance with its or their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.




ARTICLE II




REPRESENTATIONS, COVENANTS, AND WARRANTIES OF IACH




As an inducement to, and to obtain the reliance of CORP and the CORP
 Shareholders, IACH represents and warrants as follows:




Section 2.01

Organization.  IACH is a Corporation duly organized, validly existing, and in
good standing under the laws of the North Carolina and has the Corporate power
and is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets, to carry on its business in all material respects as
it is now being conducted, and except where failure to be so qualified would not
have a material adverse effect on its business, there is no jurisdiction in
which it is not qualified in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of IACH's certificate of incorporation or bylaws.  IACH has taken all
action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and IACH
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.




Section 2.03

Securities Filings; Financial Statements.




(a)

IACH is required to file forms or reports with the Securities and Exchange
Commission and is in compliance with all such requirements.




Section 2.04

Information.  The information concerning IACH set forth in this Agreement and
the IACH SEC filings are complete and accurate in all material respects and do
not contain any untrue statements of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading.  In addition, IACH has fully disclosed in
its filings to CORP (through this Agreement or the IACH Schedules) all
information relating to matters involving IACH or its assets or its present or
past operations or activities which (i) indicated or may indicate, in the
aggregate, the existence of a greater than $25,000 liability or diminution in
value, (ii) have led or may lead to a competitive disadvantage on the part of
IACH or (iii) either alone or in aggregation with other information covered by
this Section, otherwise have led or may lead to a material adverse effect on the
transactions contemplated herein or on IACH, its assets, or its operations or
activities as presently conducted or as contemplated to be conducted after the
Closing Date, including, but not limited to, information relating to
governmental, employee, environmental, litigation and securities matters and
transactions with affiliates.  




Section 2.05

Absence of Certain Changes or Events.  Except as disclosed in its filings or
permitted in writing by CORP , since the date of the most recent IACH filings:




(a)

There has not been (i) any material adverse change in the business, operations,
properties, assets or condition of IACH or (ii) any damage, destruction or loss
to IACH (whether or not covered by insurance) materially and adversely affecting
the business, operations, properties, assets or condition of IACH;




(b)

IACH has not (i) amended its certificate of incorporation or bylaws; (ii)
declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of IACH; (iv) made any
material change in its method of management, operation, or accounting; (v)
entered into any transactions or agreements other than in the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or  termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $1,000; or  (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment or arrangement,
made to, for or with its officers, directors, or employees;




(c)

IACH has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other Corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent IACH
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1000), or canceled, or agreed to cancel, any debts or claims (except debts
or claims which in the aggregate are of a value less than $1000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of IACH..




(d)

To the best knowledge of IACH, it has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
IACH.




Section 2.06

Title and Related Matters.  IACH has good and marketable title to all of its
properties, inventory, interest in properties, and assets, real and personal,
which are reflected in the most recent IACH balance sheet or acquired after that
date (except properties, inventory, interest in properties, and assets sold or
otherwise disposed of since such date in the ordinary course of business), free
and clear of all liens, pledges, charges, or encumbrances except (a) statutory
liens or claims not yet delinquent; (b) such imperfections of title and
easements as do not and will not materially detract from or interfere with the
present or proposed use of the properties subject thereto or affected thereby or
otherwise materially impair present business operations on such properties; and
(c) as described in the IACH Schedules.  Except as set forth in the IACH
Schedules, IACH owns, free and clear of any liens, claims, encumbrances, royalty
interests, or other restrictions or limitations of any nature whatsoever, any
and all products it is currently manufacturing, including the underlying
technology and data, and all procedures, techniques, marketing plans, business
plans, methods of management, or other information utilized in connection with
IACH'S business.  Except as set forth in the IACH Schedules, no third party has
any right to, and IACH has not received any notice of infringement of or
conflict with asserted rights of others with respect to any product, technology,
data, trade secrets, know-how, propriety techniques, trademarks, service marks,
trade names, or copyrights which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a materially
adverse effect on the business, operations, financial condition, income, or
business prospects of IACH or any material portion of its properties, assets, or
rights.




Section 2.07

Litigation and Proceedings.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge IACH after reasonable investigation,
threatened by or against IACH or affecting IACH or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind except as disclosed in
it’s filings.  IACH has no knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality or any circumstance
which after reasonable investigation would result in the discovery of such
default.




Section 2.09

Material Contract Defaults.  IACH is not in default in any material respect
under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of IACH and there is no event of default in any material respect under
any such contract, agreement, lease, or other commitment in respect of which
IACH has not taken adequate steps to prevent such a default from occurring
except as disclosed in it’s filings.




Section 2.10

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which IACH is a party or to
which any of its assets or operations are subject.




Section 2.11

Governmental Authorizations.  IACH has all licenses, franchises, permits, and
other governmental authorizations, that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof.  Except for compliance with federal and state securities or
Corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, of registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
IACH of this Agreement and the consummation by IACH of the transactions
contemplated hereby.




Section 2.12

Compliance With Laws and Regulations.  To the best of its knowledge, IACH has
complied with all applicable statutes and regulations of any federal, state, or
other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, properties, assets or condition of IACH or except to the extent that
noncompliance would not result in the occurrence of any material liability.
 This compliance includes, but is not limited to, the filing of all reports to
date with federal and state securities authorities.




Section 2.13

Insurance.  All of the properties of IACH are not insured for their replacement
cost.




Section 2.14

Approval of Agreement.  The board of directors of IACH has authorized the
execution and delivery of this Agreement by IACH




Section 2.15

Material Transactions or Affiliations.  Except as disclosed herein and in the
IACH Schedules, there exists no contract, agreement or arrangement between IACH
and any predecessor and any person who was at the time of such contract,
agreement or arrangement an officer or director. IACH has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other transaction with, any such affiliated person.




Section 2.16

Valid Obligation.  This Agreement and all agreements and other documents
executed by IACH in connection herewith constitute the valid and binding
obligation of IACH, enforceable in accordance with its or their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.










ARTICLE III




PLAN OF EXCHANGE




Section 3.01 The Exchange CORP shall assign, transfer and deliver, free and
clear of all liens, pledges, encumbrances, charges, restrictions or known claims
of any kind, nature, or description, 100% of all shares of CORP. In exchange for
the transfer of SAID Assets the CORP  Shareholders, IACH shall issue to CORP:
35,000,000 IACH Common Shares for purposes of this Agreement, all accounting
terms such as "assets", "tangible", "liabilities", "net income", etc. shall be
determined by reference to U.S. generally accepted accounting principles,
consistently applied, as interpreted or modified by Regulation S-X promulgated
under the Securities Exchange Act of 1934, and shall not include the cumulative
effect of accounting changes, changes or additional resulting from the
transactions contemplated hereby, changes in accounting principles. All shares
of this agreement shall be issued under the security laws of 1934 as and shall
carry a restricted legend.




Section 3.01a

Acquisition includes ClearCast Communications and all licenses and licensee.

Licenses include:

1.

VOIP License to roll out nationally

2.

IPTV License Channels




Websites to include




1.

www.clearcastcommunications.com

2.

www.americansportsmantv.com

3.

www.xtremeamericansportsman.com

4.

www.xtremeamericansportsman.tv

5.

www.xtremesportsmantv.com




ClearCast Commerce Center

Features 1000+ Storefronts online and 700+ Retail locations.




ClearCast Financial Channel

Featuring an array of financial products & services

Insurance

Diversified Portfolios

Debt Assistance and Educations featuring Council of Debt Elimination

Trading Platforms for Stock, Options, Futures and Forex

Real estate







ClearCast Business Incubator (Franchise Development)

Bringing together 1800+ business broker network.

Pipeline of 50+ businesses ready to franchise







          

Section 3.02

Closing.  The closing ("Closing") of the transactions contemplated by this
Agreement, the closing documents, and any other changes or amendments as agreed,
shall be on a date and at such time as the parties may agree ("Closing Date")
but not later than May 23, 2006 (Closing date), Such Closing shall take place at
a mutually agreeable time and place with IACH, but must be after current audit
has been completed.




Section 3.03

Closing Events.  At the Closing IACH and CORP shall execute, acknowledge, and
deliver (or shall ensure to be executed, acknowledged, and delivered) any and
all certificates, opinions, financial statements, schedules, agreements, rulings
or other instruments required by this Agreement to be so delivered at or prior
to the Closing, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby




Section 3.04

Termination. This Agreement may be terminated by the board of directors of
either IACH or CORP  at any time prior to the Closing Date or any funds changing
hands. If this Agreement is terminated, this Agreement shall be of no further
force or effect, and no obligation, right or liability shall arise hereunder and
each respective party shall bear its own costs.




ARTICLE IV




SPECIAL COVENANTS




Section 4.01

Access to Properties and Records.  IACH and CORP will each afford to the
officers and authorized representatives of the other full access to the
properties, books and records of IACH or CORP , as the case may be, in order
that each may have a full opportunity to make such reasonable investigation as
it shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of IACH or CORP , as the case may be, as the
other shall from time to time reasonably request.  Without limiting the
foregoing, as soon as practicable after the end of each fiscal quarter (and in
any event through the last fiscal quarter prior to the Closing Date), each party
shall provide the other with quarterly internally prepared and un-audited
financial statements.




Section 4.02

Delivery of Books and Records.  CORP shall deliver all paperwork as to the
closing.




Section 4.03

Third Party Consents and Certificates.  IACH and CORP agree to cooperate with
each other in order to obtain any required third party consents to this
Agreement and the transactions herein contemplated.







Section 4.04

Indemnification.




(a)

CORP hereby agrees to indemnify IACH and each of the officers, agents and
directors of IACH as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentations made under Article I of this
Agreement.  The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.




(b)

IACH hereby agrees to indemnify CORP and each of the officers, agents, and
directors of CORP  and each of the CORP Shareholders as of the date of execution
of this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article II of this Agreement.  The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.




      




MISCELLANEOUS







Section 5.01

Brokers.  IACH and CORP  agree that, except for William Craig there were no
finders or brokers involved in bringing the parties together or who were
instrumental in the negotiation, execution or consummation of this Agreement.
The consultant herein shall be vested and consulting fees due upon the signing
of this agreement not as to the closing and all fees shall be issued as
requested by said consultant under an S-8 and due and payable as per contracts.
IACH and CORP  each agree to indemnify the other against any claim by any third
person other than those described above for any commission, brokerage, or
finder's fee arising from the transactions contemplated hereby based on any
alleged agreement or understanding between the indemnifying party and such third
person, whether express or implied from the actions of the indemnifying party.




Section 5.02

Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to the matters of state law, with the laws of the State of Florida
without giving effect to principles of conflicts of law thereunder.  Each of the
parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Agreement shall be
brought exclusively in the federal courts of the United States, (b) by execution
and delivery of this Agreement, irrevocably submits to and accepts, with respect
to any such action or proceeding, generally and unconditionally, the
jurisdiction of the aforesaid court, and irrevocably waives any and all rights
such party may now or hereafter have to object to such jurisdiction.




Section 5.03

Notices.  Any notice or other communications required or permitted hereunder
shall  be in writing and shall be sufficiently given if personally delivered to
it or sent by telecopy, overnight courier or registered mail or certified mail,
postage prepaid, addressed as follows:




If to IACH, to:

INFORMATION ARCHITECTS CORPORATION

  

If to CORP , to

Todd K. Morgan

 

41728 N. Moss Springs Ct.

 

Anthem, AZ 85086

  

with copies to:

WILLIAM CRAIG

 

4960 Rothschild Drive

 

Coral Springs Fl, 33067

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.




Section 5.04

Attorney's Fees.  In the event that either party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney's fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.




Section 5.05

Confidentiality.  Each party hereto agrees with the other that, unless and until
the transactions contemplated by this Agreement have been consummated, it and
its representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except (i) to the extent such data
or information is published, is a matter of public knowledge, or is required by
law to be published; or (ii) to the extent that such data or information must be
used or disclosed in order to consummate the transactions contemplated by this
Agreement.  In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.




Section 5.06

Third Party Beneficiaries.  This contract is strictly between IACH and CORP,
and, except as specifically provided, no director, officer, stockholder (other
than the CORP  Shareholders), employee, agent, independent contractor or any
other person or entity shall be deemed to be a third party beneficiary of this
Agreement.




Section 5.07

Expenses.  Each of IACH and CORP will bear their own respective expenses,
including legal, accounting and professional fees, incurred in connection with
the Exchange or any of the other transactions contemplated hereby.




Section 5.08

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
such subject matter.




Section 5.09

Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for a period of two years.




Section 5.10

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




Section 5.11

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing.  At any time prior to the Closing Date, this Agreement may by amended
by a writing signed by all parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance may be extended by a writing signed by the party or
parties for whose benefit the provision is intended.




Section 5.12

Best Efforts.  Subject to the terms and conditions herein provided, each party
shall use its best efforts to perform or fulfill all conditions and obligations
to be performed or fulfilled by it under this Agreement so that the transactions
contemplated hereby shall be consummated as soon as practicable.  Each party
also agrees that it shall use its best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.



































SIGNATURE PAGE







IN WITNESS WHEREOF, the Corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.













INFORMATION ARCHITECTS CORPORATION

 

BY:  /s/ William Craig

_____________________________

William Craig

Operating Consultant

 

CLEARCAST COMMUNICATIONS

 

BY: /s/ Todd K. Morgan

_____________________________

Todd K. Morgan

Chief Executive Officer

                                                                                                    





















